Title: To George Washington from Samuel Huntington, 6 June 1780
From: Huntington, Samuel
To: Washington, George



Sir,
Philadelphia June 6. 1780

I am directed by Congress to inform your Excellency that in their Opinion it is expedient for Major Lee with the Corps under his

Command to proceed immediately to South Carolina, unless his March to the Southward should counteract or embarrass such Plan of Operation as you may have concerted with Intention of employing that Corps otherwise.
The Foot belonging to that Corps have marched to the Southward some Distance from hence, how far I am not able to say. The Horse I am informed are in and about Darby. Major Lee is now in this City. As Congress have never given any Orders to direct Major Lee in his March, and are ignorant of Occurrences that may have taken place since he received Marching Orders, I am directed to communicate the sense of Congress as above expressed, with the fullest Confidence that your Excellency will give such Orders respecting Major Lee’s Corps as shall appear most conducive to the public Service, and Safety of the United States. I have the honour to be with the highest respect your Excelly’s most obedt hbble servant

Sam. Huntington President

